McLennan, P. J.:
As we have seen, the’indictment, among other things, charges that the defendant having in his possession, custody and control qs agent for “ The People’s Mutual Life Insurance Association and League the sum of Seven hundred thirty-eight dollars and sixty-seven cents * * * then and there belonging to The People’s Mutual Life Insurance Association and League, with intent wrongfully, unlawfully and feloniously to deprive and defraud the said People’s Mutual Life Insurance Association and League of the same.. * * * and to appropriate the same to the use of him, * * * did then and there feloniously and unlawfully appropriate ” and steal the same. I do not understand that in any case upon indictment for larceny it is necessary to allege the corporate or other existence of the true owner. The only case where such allegation in the indictment has been considered necessary is where it was necessary, in order to show that the defendant had not been stealing or misappropriating property which belonged to himself. Such allegation was never deemed necessary when it appeared that the defendant was charged with stealing and appropriating property belonging to another and which did not belong to himself.
The crime of larceny consists of two essential elements, first, the misappropriation, and, second, the accompanying intent. Evidence of ownership is, therefore, admissible, even necessary, in proving the misappropriation, since one may not usually wrongfully appropriate his own property. But it is as much a crime to steal one person’s property as another’s. The ownership of the property is not an essential ingredient of the crime so long as it appears that the title to the same is not in the accused. We think the crime is complete when it appears that the property feloniously taken or appropriated was not the property of the accused, and this fully appears by the indictment in question. It is not necessary to show that the defendant knew whose property he was taking so long as it is alleged that he knew it was not his own.
Under sections 283 and 284 of the Code of Criminal Procedure an indictment is now good if it contains sufficient averments to inform the defendant of the nature of the accusation, against him and enables him to prepare his defense, and when the record may be admitted as a bar to a second prosecution of the same offense.
*9In the case at bar it seems to me there can be no question as to the applicability of these provisions of the Code. The defendant was plainly and concisely charged with having misappropriated and stolen the money belonging to the People’s Mutual Life Insurance Association and League. The amount which he had appropriated was alleged; the circumstances under which he misappropriated the same were alleged. We think it is not of consequence to him whether or not the person or entity from which he stole was an individual, a corporation, joint stock association, copartnership or other entity authorized by the laws of this State to carry on business under its laws. In other words, we hold that an indictment which charges a defendant with stealing from and misappropriating money belonging to another, concededly not his own, is a good indictment, and that it is not essential to allege the character of the person, corporation or entity from which he so stole it or whose money he so misappropriated, provided always that it is alleged that it was not his own.
The judgment and order appealed from should be reversed.
All concurred.
Judgment reversed, demurrer overruled and proceedings remitted to the clerk of Ontario county, pursuant to section 547 of the Code of Criminal Procedure, in order that the defendant may plead to the indictment.